 1

 2

 3

 4

 5

 6

 7

 8
                                UNITED STATES DISTRICT COURT
 9
                               NORTHERN DISTRICT OF CALIFORNIA
10
                                    SAN FRANCISCO DIVISION
11
     UNITED STATES OF AMERICA, STATES
12   OF CALIFORNIA, COLORADO,
     CONNECTICUT, DELAWARE, FLORIDA,
13   GEORGIA, HAWAII, ILLINOIS, INDIANA,
     IOWA, LOUISIANA, MICHIGAN,                     Case No.: 4:17-cv-07250-JST
14   MINNESOTA, MONTANA, NEVADA, NEW
     JERSEY, NEW MEXICO, NEW YORK,
15   NORTH CAROLINA, OKLAHOMA, RHODE                [PROPOSED] ORDER FOR EXTENSION OF
     ISLAND, TENNESSEE, TEXAS, VERMONT,             TIME TO RESPOND TO AMENDED
16   AND WASHINGTON; THE                            COMPLAINT
     COMMONWEALTHS OF                                  RESCHEDULING HEARING ON MOTION
17   MASSACHUSETTS AND VIRGINIA; and                   TO TRANSFER
     THE DISTRICT OF COLUMBIA,
18
     ex rel. ZACHARY SILBERSHER,
19
                 Plaintiffs,
20
          vs.
21
     JANSSEN BIOTECH, INC., JANSSEN
22   ONCOLOGY, INC., JANSSEN RESEARCH &
     DEVELOPMENT, LLC, and JOHNSON &
23   JOHNSON,

24               Defendants.

25

26
27

28
                                                   5
         STIPULATION AND [PROPOSED] ORDER RESCHEDULING HEARING ON DEFENDANTS’ MOTION TO TRANSFER
                                         CASE NO. 4:17-CV-07250-JST
                                                           to reschedule a motion hearing
 1            The Court, having reviewed the Stipulation for Extension of Time to Respond to Amended

 2   Complaint, and good cause appearing therefor, HEREBY MAKES THE FOLLOWING ORDER:

 3            The hearing for Defendants’ motion to transfer venue under 28 U.S.C. § 1404(a) (Dkt. 30)

 4   shall be rescheduled to April 18, 2019, at 2:00 p.m.

 5   PURSUANT TO STIPULATION, IT IS SO ORDERED.

 6

 7   Date:     February 27, 2019
 8                                                                       Hon. Jon S. Tigar
                                                                    United States District Judge
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
                                                       6
             STIPULATION AND [PROPOSED] ORDER RESCHEDULING HEARING ON DEFENDANTS’ MOTION TO TRANSFER
                                             CASE NO. 4:17-CV-07250-JST
